—In an action to recover damages for personal injuries, etc., the defendant Patrick Brinker appeals from an order of the Supreme Court, Suffolk County (Oshrin, J.), entered May 25, 1993, which, inter alia, denied his motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
The injured plaintiff, a police officer, was injured when a piece of wood, which was wedged underneath the rear wheel of a vehicle that he was assisting the appellant dislodge from a snowbank, was propelled forward and struck him in the leg.
The Supreme Court erred by denying the appellant’s motion for summary judgment. The plaintiff’s action is barred by the "fireman’s rule”, insofar as the injury sustained was related to the particular dangers which police officers are expected to assume as part of their duties, notwithstanding the fact that there was no connection between the appellant’s alleged negligence and the incident which gave rise to the plaintiff’s duty (see, Cooper v City of New York, 81 NY2d 584; Axelrod v Rosenbaum, 205 AD2d 722; Davis v Supermarkets Gen. Corp., 205 AD2d 730; Cottone v City of New York, 206 AD2d 345). Thompson, J. P., Balletta, Rosenblatt and Florio, JJ., concur.